Citation Nr: 0719953	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-33 043	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms that include depression, irritability, anger, 
sadness, blunted and restricted affect, intrusive thoughts, 
impaired judgment, flashbacks, hypervigilance, startle 
response, nightmares, sleep impairment, and occasional panic 
attacks, which result in occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2003 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
While the notice did not refer to criteria for assigning an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), this question is not now before the Board.  
Consequently, a remand of the disability rating issue is not 
necessary.

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Dayton, Ohio.  The veteran also submitted an April 2005 
report from F.P.F., Ph.D.  Additionally, in October 2003, the 
veteran was provided a VA examination in relation to his 
claim, the report of which is of record.  Furthermore, the 
veteran was afforded a hearing before the Board in January 
2006, the transcript of which is also of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  He feels that a rating 
of at least 50 percent is warranted by the medical evidence.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in September 2003.)

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2006).  Under that diagnostic code, a 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

A review of the medical evidence associated with the record 
since the veteran's claim for an increased rating reveals 
that he receives regular treatment for his PTSD at the Dayton 
VAMC.  From September 2002 to August 2003, the veteran 
experienced associated symptoms of depression, anger, 
irritability, sleep impairment, nightmares, intrusive 
thoughts, marital discord, and social isolation.  He was also 
reported to be alert and oriented to person, place, and 
situation, and his cognition was grossly intact.  It was 
indicated in the progress notes that the veteran did not show 
signs of suicidal or homicidal ideation, or psychosis.

During this time period, the veteran was assigned GAF (Global 
Assessment of Functioning) scores ranging from 47 to 60, 
dependent on the treatment provider who was providing the 
evaluation.  According to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a score of 47 is in the midrange of serious symptoms, 
while a score of 60 represents borderline mild to moderate 
symptoms.  In a July 2003 letter, the veteran's regular 
treatment provider, D.M.M., LISW, stated that the severity of 
the veteran's PTSD was best represented by the lower GAF 
scores.  D.M.M., who assigned the lower GAF scores, stated 
that he better understood the veteran's symptomatology 
because he treated the veteran more often and for longer 
periods of time compared to other treatment providers.

In October 2003, the veteran was afforded a VA examination in 
relation to his claim.  This report indicated less severe 
symptoms of PTSD.  The examiner reported that the veteran 
experienced nightmares, intrusive thoughts, depression, and 
anxiety.  Medication helped decrease the symptoms of 
depression and anxiety, while the veteran's counseling 
increased the symptoms.  It was reported that the veteran was 
alert and oriented and his thought process was logical and 
goal-oriented.  His mood, judgment, and insight were good.  
The veteran had sleep impairment but the problems may have 
been related to sleep apnea according to the examiner.  The 
veteran did not suffer from memory loss.  There were no 
indications of suicidal or homicidal ideation.  Regarding 
employment, the veteran reported that he was working as a 
truck driver several days per week.  Socially, he visited his 
children on occasion, rode his motorcycle with friends, and 
maintained his problematic marriage.  The examiner diagnosed 
the veteran with PTSD and assigned a GAF score of 60.

VA progress notes through August 2005 showed continuing 
treatment for PTSD.  The veteran's symptoms remained 
consistent.  It was reported that the veteran decreased his 
hours of employment as a result of his symptoms.  During this 
time period, the veteran was assigned GAF scores ranging from 
44 to 60.

In April 2005, Dr. F.P.F. issued a psychological evaluation 
of the veteran.  He did so after several interviews with the 
veteran and a review of the VA treatment records.  Dr. F.P.F. 
documented symptoms of depression, anger, irritability, 
hypervigilance, avoidant behavior, sleep impairment, 
nightmares, and flashbacks.  The veteran's mood was depressed 
and his affect was blunted and very restricted.  Dr. F.P.F. 
stated that the veteran's judgment appeared to be impaired 
and the veteran had difficulty with his relationship with his 
wife.  The veteran was working part time because of sleep 
impairment and fatigue.  He was also abusing alcohol.  On the 
other hand, Dr. F.P.F. reported that the veteran was 
oriented, with no signs of suicidal ideation, memory 
impairment, abnormal speech, or impaired thought process.  
Diagnoses of PTSD, dysthymic disorder, and alcohol abuse were 
provided.  Dr. F.P.F. assigned a GAF score range of 50 to 55.

In May 2005, the veteran submitted several lay statements 
from family members and friends.  These statements indicated 
that the veteran seemed depressed, withdrawn, angry, 
forgetful, tired, confused, isolated, and anxious.  They 
believed the symptoms were a result of the veteran's PTSD.  
In January 2006, the veteran testified that he continued to 
experience nightmares, irritability, sleep impairment, 
avoidant behavior, startle-response, anger, and occasional 
panic attacks because of his PTSD.

Based on this evidence, the Board finds that, after resolving 
reasonable doubt in favor of the veteran, his PTSD more 
closely approximates the criteria required for a 50 percent 
rating rather than a 30 percent rating.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.130 (Diagnostic Code 9411).  Although 
some of the evidence, such as the VA examination, indicates 
that the veteran's symptomatology is less severe, the 
majority of the evidence demonstrates that the veteran's PTSD 
is more disabling than currently rated.  In Dr. F.P.F.'s 
evaluation, the veteran had a blunted and very restricted 
affect, apparent impaired judgment, and a depressed mood.  
The veteran stated that he experiences occasional panic 
attacks.  Coupled with his difficulty maintaining full-time 
employment, as well as social and marital relationships, 
several of the criteria for a 50 percent rating are met.  
While the veteran has not exhibited abnormal speech, 
difficulty in understanding complex commands, memory 
impairment, or impaired abstract thinking, it is not expected 
that all cases will show all the findings specified, 
especially with the more fully described grades of 
disabilities.  See 38 C.F.R. § 4.21 (2006).

Although the GAF scores assigned to the veteran continue to 
vary, they represent at least moderate severity.  According 
to the DSM-IV, moderate symptoms include flat affect, 
circumstantial speech, and occasional panic attacks.  These 
types of symptoms are accounted for in the criteria for a 50 
percent rating.  Therefore, the assigned GAF scores also 
support an increased rating.  In general, the evidence shows 
that the veteran's symptoms result in occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, an increased rating to 50 percent is warranted.

Although a 50 percent rating is warranted, an even higher 
rating of 70 percent or 100 percent is not assignable based 
on the medical evidence.  The VA treatment records, October 
2003 VA examination, and April 2005 private evaluation, 
clearly show that the symptoms enumerated in those criteria 
are not manifested by the veteran's PTSD.  The veteran has 
not exhibited suicidal ideation or illogical, obscure, or 
irrelevant speech.  The veteran has not been shown to be in 
near continuous panic.  While depression has been manifested, 
it has not affected his ability to function independently.  
There have been no reported periods of violence and the 
veteran does not have spatial disorientation.  The veteran 
also does not display signs of neglect of personal appearance 
or hygiene.  Moreover, it cannot be maintained that the 
veteran has an inability to establish work and social 
relationships because he continues to be employed and 
married.  Thus, the Board finds that the criteria set forth 
for the 70 percent rating are not manifested by the veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9411).  Furthermore, even more severe symptoms, such as 
delusions and hallucinations have not been shown.  Thus, a 
100 percent rating is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  There is no showing that the 
veteran's PTSD reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In fact, his disability is accurately reflected 
by the schedular criteria.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony, as well as the statements of his 
family and friends, with regard to his claim for an increased 
rating for his service-connected PTSD.  While the Board does 
not doubt their belief that the veteran's PTSD is more 
severely disabling than it is even now currently rated, as 
lay people without the appropriate medical training or 
expertise, they simply are not competent to provide a 
probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for PTSD is granted, to 
the extent described above.  In reaching this conclusion, the 
Board has applied the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 50 percent schedular rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


